Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s remarks filed 10/06/2022, after the Non Final Office Action on 07/13/22. Claims 3, 4 have been amended; and claims 1, 2 have been canceled. 
Claims 3-9 are pending.
This Action is made Final.
Double Patenting
The nonstatutory double patenting rejection is withdrawn due to the Terminal Disclaimed filed on 10/06/2022.   
Drawing Objection
The Drawing Objection is withdrawn due to amendment filed on 10/06/2022.
Specification Objection
The Specification Objection is withdrawn due to amendment filed on 10/06/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0165110 in view of Yokogawa US 2011/0187951, Imai et al. US 2004/0066637 and Ashizawa et al. US Pat. 6801288.
Claim 1: Kim et al. disclose display device comprising:
(Fig. 1) an array substrate 112 (TFT substrate) [0028] including 
source lines (data line) DL1 arrayed in a first direction (X-direction); 
(Fig. 4) a gate line 214 [0078] arrayed in a second direction (Y-direction) intersecting the first direction (X-direction); 
(Figs. 1, 2) a gate driver 130/140; 
(Fig. 1) gate line (GL1…GL6) is electrically connected to the gate driver 130/132
(Fig. 4) an output line 216 [0078] electrically connected to the gate driver 130; and 
(Fig. 2) a power supply line Voff/VSS (common voltage) [0046], 
(Fig. 5A) an insulating layer 220 having a first surface and a second surface (lower/upper surface) opposed to the first surface, the power supply line 231 is in contact with the second surface (upper surface) of the insulating layer 220,
(Fig. 1) the gate driver 130 is formed on the array substrate 112 (TFT substrate) as an internal circuit [0027], 
(Fig. 1) the gate driver 130 is located at an outside of an active area DA (display area) [0030] which displays an image, 
(Fig. 2) the power supply line Voff extends linearly in the second direction (Y-direction), 
(Fig. 4) one of the gate lines 214 is drawn from the active area to the gate driver 213 (gate pad 213 supplies the gate line 214 with the gate driving signal) [0081], and is electrically connected to the output line 216, and 
(Fig. 5A) the power supply line 231 (second electrode 231 is connected to a drain electrode [0010], which is connected the ground voltage terminal VSS) [0064] is in contact with a surface of the insulating layer 220 
(Figs. 2, 4) the one of the gate lines G (216/214), extends to the gate driver 130 and passes over the power supply line Voff (on the left side) - Regarding the limitation “which includes the first part, the second part, and the third part”: see Ashizawa’s gate lines G, which includes the first part, the second part, and the third part below,
the output line 216 has a second axis which is parallel to the first direction (X-direction), 
except
the power supply line is located between the active area and the gate driver
the one of gate lines includes a first part, a second part, and a third part,
each of the first part, the second part, and the third part is in contact with the first surface of the first insulating layer, 
the first part and the third part extend in the first direction, 
the second part is between the first part and the third part, 
a first end of the second part is connected to the first part at a first position, 
a second end of the second part is connected to the third part at a second position, 
the second part extends in a third direction that forms an acute angle with the first direction, 
the one of the gate lines, which includes the first part, the second part, and the third part, extends to the gate driver and passes over the power supply line, 
the second part crosses the power supply line diagonally, 
the third part has a first axis which is parallel to the first direction, 
the output line has a second axis which is parallel to the first direction, and 
the first axis is shifted from the second axis in the second direction.
however Yokogawa teach
(Fig. 2) the power supply line 10 is located between the gate driver GD and the active area ACT (dotted line) in the first direction
Imai et al. teach
(Fig. 18) the second part of the one of the gate lines GL [0049] crosses the power supply line PE (ground wire) diagonally;
Ashizawa et al. further teach
(Fig. 7) the one of gate lines GL includes a first part (left horizontal GL), a second part, (middle diagonal GL) and a third part (right horizontal GL), 
(Fig. 12) each of the first part, the second part, and the third part (GL line) is in contact with the first surface (lower surface) of the first insulating layer GI (gate insulating film) [Col. 11, line24]
(Fig. 7) the first part (left horizontal part) and the third part (right horizontal part) of gate line GL extend in the first direction (X-direction), 
the second part GL (middle segment, diagonally tilted) is between the first part GL (left side) and the third part GL (right side), 
(Fig. 7) a first end (left end) of the second part GL (middle segment, diagonally tilted) is connected to the first part GL (left side) at a first position, 
a second end (right end) of the second part GL (middle segment, diagonally tilted) is connected to the third part GL (right side) at a second position, 
the second part GL (middle segment, diagonally tilted) extends in a third direction that forms an acute angle (diagonally tilted) with the first direction (X-direction), 
(Fig. 7) the third part GL (right side) has a first axis which is parallel to the first direction (X-direction), 
(Fig. 7) the output line GL (left segment GL, connected to gate supply terminal TG, in Fig. 6,  is considered equivalent to Kim’s output line 216) has a second axis which is parallel to the first direction, and the first axis (X-axis) is shifted from the second axis (X-axis) in the second direction (Y-direction).
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Yokogawa’s power supply structure in order to provide protection from ESD electrostatic discharge to a driving structure, as taught by Yokogawa [0012], with Imai’s contact connection structure in order to provide protection from ESD electrostatic discharge to a driving structure, as taught by Imai et al. [0012]; and with Ashizawa’s structure in order to provide higher conductivity, as taught by Ashizawa [Col. 2, line 34].

    PNG
    media_image1.png
    430
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    329
    512
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claim 4:
Ashizawa et al. teach
(Fig. 7) the first part (left horizontal part ) and the third part (right horizontal part) of gate line GL extend in the first direction (X-direction), 
(Fig. 7) the first position (left horizontal part) is shifted in the first direction (X-direction) and in the second direction (Y-direction) with the second position (right horizontal part), the first part (left horizontal part) has a third axis (X-direction) which is parallel to the first direction (X-direction), and the third axis (X-direction) is shifted from the second axis (X-direction) in the second direction (Y-direction).

Claim 6: Kim et al. disclose as above
Regarding the limitation “acute angle is larger than 30 degrees”:  Kim et al. disclose in (Fig. 19) the second part CP (bent section) extends in a diagonal angle which forms an acute angle with the first direction (X-direction). However, Applicant fails to establish the claimed feature (larger than 30 degrees) is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice.

Claim 7: Kim et al. disclose
(Fig. 4) the power supply line 231 (second electrode 231 is connected to a drain electrode [0010], which is connected the ground voltage terminal VSS) [0064] has a first edge (upper edge) and a second edge (lower edge) opposed to the first edge in the first direction (Y-direction)
the first edge 231 (upper edge) is located at a side of the active area DA, the second edge (lower edge) is located at a side of the gate driver 213, the first position 214 (left end) is located between the first edge and the second edge (between upper/lower edge of 231), and the second position 214 (right end) is located outside of the second edge.
Claim 8: Kim et al. disclose
(Fig. 4) the power supply line 231 (second electrode 231 is connected to a drain electrode [0010], which is connected the ground voltage terminal VSS) [0064] does not overlap the second position 214 (right end).

Claim 9:
Imai et al. teach
(Fig. 19) the first position (upper GO) is shifted in the first direction (X-direction) and in the second direction (Y-direction) with the second position (lower GO) - (the gate line GT crosses the CsT line diagonally by the connection pattern CP) [0008].
Regarding the limitation “the second part crosses the second edge diagonally between the first position and the second position”: the disclosure does not state that this feature is critical to the invention, nor does it state that these properties solve any stated or long-felt need or an art recognized problem in the art of wiring structures. Consequently, absent any showing of criticality, these properties such as a change in size/shape/ overlapping are considered to be optimal properties determined by routine experimentation for the wiring structures, that would have been obvious to one of ordinary skill in the art, in order to obtain optimal performance of the wiring structures. Imai et al. further teach in (Fig. 19) the gate line GT crosses the CsT line diagonally by the connection pattern CP [0008]. It would have been obvious to a person with ordinary skill in the art to combine Itakura/Imai’s crossing structure such that the second part crosses the second edge diagonally between the first position and the second position, as needed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0165110 in view of Yokogawa US 2011/0187951, Imai et al. US 2004/0066637 Ashizawa et al. US Pat. 6801288 as applied to claim 1 above, and further in view of Kawano et al. US Pat. 5677745.
Claim 5: 
Kawano et al. teach
(Fig. 6) a distance “d” (ESD gap) from the first position to the second position in the second direction is larger than 10 μm -  Kawano et al. in [Col. 4, lines 24-27] teach the ESD gap between each adjacent pair of the projections, e.g., 37l and 37m in (Fig. 5), is set to be in the range of 4 µm - 20 µm.
It would have been obvious to a person with ordinary skill in the art to modify Kim’s invention with Kawano's ESD gaps in order to provide prevention of ESD from being short-circuited via the portion of an insulating film damaged by discharge of static electricity LCD device, as taught by Kawano et al. [Abstract].

Response to Arguments
Applicant’s arguments submitted 10/06/22 have been fully considered but are moot because the arguments do not apply to the references being used in the current rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871